             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CV 285 MR WCM

BRO. T. HESED-EL,                 )
                                  )
                      Plaintiff,  )
                                  )
v.                                )                          ORDER
                                  )
JOHN DOE, ROBIN BRYSON,           )
MISSION HOSPITAL, HOSPITAL        )
DOES 1-10, COUNTY OF BUNCOMBE )
                                  )
                      Defendants. )
_______________________________   )

      This matter is before the Court on the following motions:

      1. “Plaintiff’s   Urgent   Motion    for   Minimal   Redaction   of   His

         Supplementary Brief on the Rooker-Feldman Doctrine” (the “Motion

         to Redact,” Doc. 39);

      2. Plaintiff’s Motion for Leave to Respond to Supplemental Brief (the

         “Motion for Leave to Respond,” Doc. 48); and

      3. Plaintiff’s Motion to Amend Complaint (the “Motion to Amend,” Doc.

         17).1




1 By separate Memorandum and Recommendation, the undersigned has also
addressed: (1) Buncombe County’s Motion to Dismiss for Failure to State a Claim
Upon Which Relief Can be Granted (Doc. 14); (2) Defendants Robin Bryson and
Mission Hospital, Inc.’s Motion to Dismiss (Doc. 19); and Plaintiff’s Motion for
Equitable Tolling (Doc. 35).

                                       1

    Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 1 of 10
    I.      Relevant Procedural Background

          This case arises out of Plaintiff’s involuntary commitment (“IVC”) at

Mission Hospital and its Copestone facility.2

          On October 7, 2019, Plaintiff filed his original Complaint in the above-

captioned matter naming the following defendants: 1) John Doe; 2) Robin

Bryson, LCSW (“Bryson”); 3) Mission Hospital, Inc. (“Mission Hospital”); and

4) John/Jane Does 1-10 (unidentified state actors). Doc. 1.

          On February 20, 2020, and prior to service on any defendant, Plaintiff

filed an Amended Complaint (the “Amended Complaint”) naming 1) John Doe;

2) Bryson; 3) Mission Hospital; and 4) Buncombe County (the “County”). Doc.

8, pp. 2-3. The introductory paragraph of Plaintiff’s “Complaint Attachment”

also refers to “Hospital Does 1-10” as defendants. Doc. 8, p. 7.

          On March 27, 2020, the County filed a Motion to Dismiss. Doc. 14.

Plaintiff made filings in opposition to that Motion, and also filed the Motion to

Amend. Doc. 17. The County has responded to the Motion to Amend, and

Plaintiff has replied. Docs. 21 & 26.

          On May 22, 2020, the Court directed the parties to submit supplemental

briefing addressing the potential applicability of the Rooker-Feldman doctrine.




2A more extensive recitation of Plaintiff’s allegations is set forth in the Memorandum
and Recommendation.

                                          2

         Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 2 of 10
Doc. 32. Plaintiff’s Motion to Redact and his Motion for Leave to Respond are

related to the parties’ Rooker-Feldman briefing. Docs. 39 & 48.

   II.      Law and Analysis

            A. Plaintiff’s Motion to Redact (Doc. 39)

         In the Motion to Redact, Plaintiff seeks leave to file a new brief regarding

the applicability of the Rooker-Feldman doctrine that redacts the case number

of his state court IVC proceeding. Plaintiff asserts that the case number is

confidential because the filings in the IVC proceeding are confidential and that,

without redaction, he is “unnecessarily expose[d]” to “public scrutiny of his

mental health” which “may cause further damages to his reputation.” Doc. 39,

p. 1; see also Doc. 39, p. 2.

         However, Plaintiff has not provided any legal authority to support the

need for redacting the case number of the IVC proceedings, nor has he

sufficiently explained why such a redaction is necessary. Further, the County

represents in its Supplemental Brief that “Plaintiff’s involuntary commitment

proceeding is sealed and cannot be viewed without a court order,” Doc. 45, p. 2

n. 1, and there is no indication that this representation is incorrect.

         Accordingly, the undersigned will deny “Plaintiff’s Urgent Motion for

Minimal Redaction of His Supplementary Brief on the Rooker-Feldman

Doctrine” (Doc. 39).



                                           3

     Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 3 of 10
         B. Plaintiff’s Motion for Leave to Respond (Doc. 48)

      Through this Motion, Plaintiff seeks leave to submit an additional 2-page

response, Doc. 48-1, to Defendants’ filings regarding the Rooker-Feldman

doctrine. Plaintiff argues that the County’s Supplemental Brief addressing the

Rooker-Feldman doctrine is “dishonest” because it “misrepresents” Plaintiff’s

Complaint and that the Hospital Defendants’ Supplemental Brief is

“disobedient” because it exceeded the page limitation set by the Court’s May

22, 2020 Order. Doc. 48, pp. 1-2.

      It does not appear to the undersigned that the County’s briefing should

be considered “dishonest.” Further, with respect to Plaintiff’s assertion that

the Hospital Defendants disobeyed the Court’s Order, the Hospital Defendants

have filed an amended Supplemental Brief that complies with the page

limitation. See Docs. 54 & 55.

      Nonetheless, in light of Plaintiff’s pro se status, the Court has considered

the arguments set forth in Plaintiff’s Motion for Leave to Respond and will

grant Plaintiff’s Motion for Leave to Respond to Defendants’ Supplementary

Brief (Doc. 48).

         C. Plaintiff’s Motion to Amend (Doc. 17)

      In his Motion to Amend, Plaintiff seeks to substitute former Sheriff Jack

Van Duncan (“Duncan”), Sheriff Quentin Miller (“Miller”), and Western Surety

Company (“Western Surety”) “in the place of Defendants State Doe 2, State

                                        4

     Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 4 of 10
Doe 3, and State Doe 4,” Doc, 17, p. 3; see also Doc. 17-1, ¶ 68 (“Defendants

JVD and QM are agents of Buncombe County and liable for the acts and

omissions of their deputies that caused Plaintiff harm.”).3 That is, the Motion

to Amend seeks to add these additional parties in connection with Plaintiff’s

claims against the County.

      When considering requests for leave to amend, courts are guided by Rule

15(a) of the Federal Rules of Civil Procedure, which provides that leave to

amend should be freely given when justice so requires, and “by the general

policy embodied in the Federal Rules favoring resolution of cases on their

merits.” Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980), cert.

denied, 448 U.S. 911 (1980).       More specifically, “[i]n the absence of any

apparent or declared reason such as undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of the amendment, etc. the leave sought

should as the rules require, be ‘freely given.’” Forman v. Davis, 371 U.S. 178,

182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962); Equal Rights Ctr. v. Niles Bolton


3 Plaintiff’s proposed Second Amended Complaint (Doc. 17-1) also includes an
allegation that the County “waived its governmental immunity by purchasing an
insurance policy applicable to the injuries alleged in this complaint….” Doc. 17-1, ¶
66. Because the undersigned is recommending that all of Plaintiff’s claims against
the County be dismissed as time-barred, the undersigned does not reach the issue of
the County’s waiver of immunity.

                                         5

     Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 5 of 10
Assocs., 602 F.3d 597, 603 (4th Cir. 2010) (citing Laber v. Harvey, 438 F.3d

404, 426 (4th Cir. 2006) (en banc)); Nourison Rug Corp. v. Parvizian, 535 F.3d

295, 298 (4th Cir. 2008) (“Under Rule 15, a ‘motion to amend should be denied

only where it would be prejudicial, there has been bad faith, or the amendment

would be futile.’”).

      “Where the statute of limitations bars a cause of action, amendment may

be futile and therefore can be denied.” United States v. Pittman, 209 F.3d 314,

317 (4th Cir. 2000); Everett v. Prison Health Services, 412 Fed. Appx. 604, 605

(4th Cir. 2011) (unpubl.) (per curium) (“Where a proposed amendment is made

beyond the statute of limitations and it would not relate back to the original

complaint, such an amendment would be futile.”).

      Here,    as      described   in    the       accompanying   Memorandum   and

Recommendation, a three-year statute of limitations applies to all of Plaintiff’s

claims, with October 7, 2019 being the latest date upon which any of Plaintiff’s

claims could be considered timely filed.

      As further explained          in   the accompanying Memorandum           and

Recommendation, the statute of limitations as to Plaintiff’s claims against the

County was not tolled and Plaintiff’s claims against the County, which were

first asserted in the February 20, 2020 Amended Complaint, do not relate back

to the filing of Plaintiff’s original Complaint. Accordingly, Plaintiff’s proposed

new claims against Duncan, Miller, and Western Surety are likewise untimely

                                               6

     Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 6 of 10
and the undersigned will deny Plaintiff’s Motion to Amend Complaint (Doc. 17)

as futile.

   III.      Miscellaneous Matters

             A. Notice of Leave of Absence

      On May 23, 2020, Plaintiff filed a Notice of Leave of Absence (the

“Notice,” Doc. 23) in which he states that there are various periods of time

during which he “will be away” attending a religious convention, family

vacation, CLE, or traveling outside of the country. Plaintiff asserts that

the Notice is made “pursuant to Local Rule 83.9” and that “[a]ll affected

judges and opposing counsel shall have ten (10) days from the date of this

Notice to object to it. If no objections are filed, the leave may be granted

as a matter of course.” Doc. 23, p. 1.

      Plaintiff is advised that secured leave is not recognized by this

Court. Further, this district’s local civil rules do not include a Rule 83.9.

             B. Service on Doe Defendants

      The undersigned notes that although Plaintiff has named “John

Doe” (“the individual MHI patient who assaulted Plaintiff while in the

care and custody of Mission Hospital, Inc.”) and “Hospital Does 1-10” as

defendants (Doc. 8, ¶ 2 & p. 7), there is nothing in the record to indicate

that Plaintiff has served or attempted to serve those parties.

      Rule 4(m) of the Federal Rules of Civil Procedure provides, in

                                         7

     Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 7 of 10
pertinent part, as follows:

             If a defendant is not served within 90 days after
             the complaint is filed, the court – on motion or on
             its own after notice to the plaintiff – must dismiss
             the action without prejudice against that
             defendant or order that service be made within a
             specified time. But if the plaintiff shows good cause
             for the failure, the court must extend the time for
             service for an appropriate period.

             Fed. R. Civ. P. 4(m).

     Plaintiff is therefore advised that unless good cause is shown for his

failure to effect service of Summonses and the Amended Complaint on

“John Doe” and/or “Hospital Does 1-10”, the undersigned will recommend

that Plaintiff’s action against these Defendants be dismissed without

prejudice.

        C. Request for Judicial Notice

     On June 23, 2020, Plaintiff filed a Request for Judicial Notice which

asks the Court to take judicial notice of certain facts or positions (the

“Request,” Doc. 51) including that “Buncombe County is a subdivision of

the State of North Carolina,” a definition of the word “state,” that Mission

Hospital is a non-profit hospital with a location in Asheville, that venue

is proper in this District, and that the record includes certain statements

(quotes from Plaintiff’s previous filings). See Doc. 51, pp. 1-7.

     Both the Hospital Defendants and the County have filed responses



                                       8

    Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 8 of 10
to the Request, and Plaintiff has replied. Docs. 58, 59, & 61.

      Substantive consideration of whether judicial notice should be taken

as Plaintiff requests is not necessary at this time. The County is a citizen

of North Carolina, see Moor v. County of Alameda, 411 U.S. 693, 718, 93

S.Ct. 1785, 1800, 36 L.Ed.2d 596 (1973) (“[F]or purposes of diversity of

citizenship, political subdivisions are citizens of their respective States.”)

(quoting Illinois v. City of Milwaukee, 406 U.S. 91, 97, 92 S.Ct. 1385, 1390,

31 L.Ed.2d 712 (1972)), no Defendant has raised an argument that venue

in this District is improper, and the allegations and assertions in

Plaintiff’s pleadings are a matter of record.

      IT IS THEREFORE ORDERED that:

      1. “Plaintiff’s Urgent Motion for Minimal Redaction of His

         Supplementary Brief on the Rooker-Feldman Doctrine”

         (Doc. 39) is DENIED.

      2. Plaintiff’s Motion for Leave to Respond to Defendants’

         Supplementary Brief (Doc. 48) is GRANTED.

      3. Plaintiff’s Request for Judicial Notice (Doc. 51) is

         DENIED.

      4. Plaintiff’s Motion for Leave to Amend Complaint (Doc. 17)

         is DENIED.



                                      9

    Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 9 of 10
 5. Plaintiff is DIRECTED to file, by October 23, 2020, a

    response of no more than five (5) pages in length

    explaining why the Defendants identified as “John Doe”

    and “Hospital Does 1-10” have not been served and why

    Plaintiff’s claims against those Defendants should not be

    dismissed without prejudice for lack of service.


                            Signed: October 9, 2020




                                   10

Case 1:19-cv-00285-MR-WCM Document 62 Filed 10/09/20 Page 10 of 10
